DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases in parentheses (“and switches/buttons”, “and optical/acoustic indicators and displays/monitors”) render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the signal detection modules" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the at least two modules” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The prior recitation in claim 1 line 2 was “a plurality of modules”.
Claim 4 recites the limitation “wherein after galvanic separation” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior mention of galvanic separation in claim 4 or base claim 1.
Claim 4 recites the limitation “the signals” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The prior recitation in claim 1 was “at least one measurement signal”.
Claim 5 recites the limitation “the processed signals” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 5, the phrase in parentheses (“for example an I/O bus”) renders the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation “the measurement signals” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The prior recitation in claim 1 was “at least one measurement signal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zettler et al. US 10,042,693 (Zettler).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Zettler discloses:
1.	A safety module for a programmable logic control system (PLC), wherein the 5safety module is designed as an assembly consisting of a plurality of modules with a plurality of function blocks connected through at least one internal bus and comprising at least one CPU  (e.g., Fig. 2 #24a,24b) and which can be connected through at least one bi-directional interface (e.g., Fig. 2 #24) to external sensors (and switches/buttons) and actuators (and 10optical/acoustic indicators and displays/monitors) for detecting at least one measurement signal (e.g., Fig. 2 #28,29), wherein the safety module operates in two channels (e.g., col. 10 lines 39-47) and a self-test is implemented (e.g., col. 14 lines 1-14).  
2.	The safety module according to claim 1, wherein the signal detection modules are freely configurable by the user (e.g., col. 3 lines 43-55, col. 4 line 60 – col. 5 line 6).  
4.	A safety module according to claim 1, wherein after galvanic separation (rejected under 112), the signals are further processed in two independent CPU's (e.g., Fig. 2 #24a,24b).  
6.	The safety module according to claim 1, wherein the measurement signals are analog (e.g., Fig. 2 #29) or digital (e.g., Fig. 2 #28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zettler in view of Kangas et al. US 2015/0295524 (“Kangas”).
Zettler does not explicitly disclose:
153.	The safety module according to claim 1, wherein a galvanic separation exists between the at least two modules.  
5.	The safety module according to claim 3, wherein the processed signals are 20sent through a communication interface (for example an I/O bus) according to the black channel principle.  
	Kangas (in combination with Zettler) discloses:
153.	The safety module according to claim 1, wherein a galvanic separation exists between the at least two modules (e.g., [0008]).  
5.	The safety module according to claim 3, wherein the processed signals are 20sent through a communication interface (for example an I/O bus) according to the black channel principle (e.g., [0029], [0040], [0044]-[0046], [0049], [0051]).  
	It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify Zettler with Kangas teaches that providing galvanic separation between modules serves to protect low voltage control units from high voltage equipment (e.g., [0008]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/             Primary Examiner, Art Unit 2116                                                                                                                                                                                           
09/08/22